United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.A., Appellant
and
DEPARTMENT OF THE AIR FORCE,
WRIGHT PATTERSON AIR FORCE BASE,
OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1030
Issued: April 16, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 10, 2017 appellant filed a timely appeal from a February 1, 2017 merit decision
and a March 16, 2017 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP).1 Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the case.3

1

Together with his appeal request, appellant submitted a timely request for oral argument pursuant to 20 C.F.R.
§ 501.5(b). By order dated September 8, 2017, the Board exercised its discretion and denied the request as appellant’s
arguments on appeal could be adequately addressed in a decision based on a review of the case as submitted on the
record. Order Denying Request for Oral Argument, Docket No. 17-1030 (issued September 8, 2017).
2

5 U.S.C. § 8101 et seq.

3
Following OWCP’s February 1, 2017 decision, appellant submitted new evidence. The Board’s jurisdiction is
limited to the evidence that was before OWCP at the time of its final decision. Therefore, the Board is precluded from
considering this new evidence for the first time on appeal. 20 C.F.R. § 501.2(c)(1).

ISSUES
The issues are: (1) whether OWCP properly denied appellant’s request for an oral hearing
as untimely filed; and (2) whether appellant has met his burden of proof to establish an emotional
condition in the performance of duty.
FACTUAL HISTORY
On July 26, 2016 appellant, then a 55-year-old logistics management specialist, filed an
occupational disease claim (Form CA-2), alleging that he was hospitalized for psychiatric
stabilization and suicidal ideations caused by management. He first became aware of his condition
and first attributed it to factors of his federal employment on July 8, 2016. On the reverse side of
the claim form, appellant’s supervisor, J.D., noted that there was an emotional confrontation
between appellant and E.S., a manager, that triggered appellant’s anxiety.
In his narrative statement, appellant alleged vindictive retaliation, handicap discrimination,
harassment, and a hostile work environment. He noted an e-mail from T.G., a manager, changing
his case level from “M” to “Q” which he asserted was not within his return rights agreement.
Appellant alleged that “M” cases were the only cases at the employing establishment that he could
succeed or excel at, as these cases were very similar to his supply background and less complicated
that all other cases requiring less multi-tasking. He noted that, with his 80 percent serviceconnected disability as a veteran he would be unable to function as a case manager, country case
manager, or program support manager. Appellant noted that he was also submitting his current
claimed condition to the Department of Veterans Affairs as service related. He discussed this with
T.G. and noted his medical recommendations. T.G. asserted that management had the right to
move employees and that she planned to discuss the issue with personnel and move appellant.
Appellant alleged that he provided an e-mail with an attachment of his return rights agreement to
J.D. and asked that he share this with T.G. along with a medical memorandum. He noted that J.D.
referred to this e-mail as a “nuclear” option and that it clearly provided that appellant should return
to the position he held immediately before he was transferred to Germany. Appellant asserted that
this upset T.G. He alleged that J.D. informed him of two heated discussions with T.G. regarding
appellant. Appellant asserted that T.G. was not in his direct command and treated him differently
from other employees by over-stepping her authority and pressuring J.D. to add additional
countries to appellant’s management districts. J.D. directed appellant’s process owner to “hurry
up and send a request for countries to add to [appellant’s] MDD because [T.G] was on the
warpath.” There were difficulties as appellant was transferred from the Army. J.D. on October 15,
2015 instructed appellant to be careful as T.G. was a vindictive person. Appellant alleged that she
delayed his travel pay.
Appellant asserted that E.S. forced him to register for Family and Medical Leave Act
(FMLA) protection because of E.S.’s comments to J.D. regarding his leave usage. He noted that
he used two hours of annual leave a day because of his medical disabilities. Appellant also asserted
that he received a lower performance appraisal in 2016 despite receiving the same job performance
feedback from J.D. He discussed his appraisal with J.D. who informed him that “he was already
getting push back” on appellant’s appraisal. Appellant requested that his 2016 appraisal be
changed to “reflect and mirror” his 2015 appraisal with monetary compensation. He also asked
that he remain in “M” cases or be moved outside of the employing establishment to a “less

2

stressful, handicap-discrimination free, less populated, less hostile, and harassment-free
environment.”4
Appellant provided his reassignment on March 6, 2016 from special case to sustainment
case. He also provided his position description. In a note dated May 9, 2016, Dr. Joseph B. Dore,
an internist, diagnosed a relapse of post-traumatic stress disorder (PTSD) as the result of a posting
to an Army base and working with active duty Army personnel. Dr. Dan F. Bautista, a family
practitioner, noted appellant’s history of PTSD arising in the early 1990’s and recommended that
appellant remain in his previous duty station. He diagnosed chronic PTSD. Appellant also
provided a series of notes from Darrell Guest, a licensed social worker and Matthew Knochel, a
therapist.
In a development letter dated August 10, 2016, OWCP requested additional factual
evidence substantiating that the alleged employment events occurred and provided appellant with
a questionnaire. It further noted that medical evidence from a physician was required and afforded
appellant 30 days to respond.
Appellant provided a standard grievance form dated May 9, 2016 naming T.G. and E.S. as
the parties to the complaint. He responded to OWCP’s factual development questionnaire on
August 15, 2016 and listed his prior emotional conditions as PTSD, anxiety disorder, attention
deficit hyperactivity disorder (ADHD), panic disorder, and depression. Appellant noted that he
was hospitalized for these conditions from July 9 through 18, 2016. He also mentioned a hearing
on July 8, 2016 with the union.
On August 13, 2016 Dr. Kenneth Glass, a Board-certified psychiatrist, noted that appellant
was treated weekly for PTSD and that recurring symptoms could affect him immediately. He
noted that appellant’s symptoms could be triggered by life events, unexpected changes, and new
environments. Dr. Glass noted that appellant had racing thoughts and was hypervigilant.
Appellant was also easily startled and lacked trust in others. Dr. Glass noted that appellant had a
set-back due to an interaction prior to August 5, 2016.
On July 9, 2016 Dr. William E. Brady, an emergency medicine specialist, and Dr. Mami A.
Teramana, an osteopath, hospitalized appellant due to homicidal ideation, suicidal thoughts, and
PTSD. Dr. Teramana noted that appellant was in a meeting yesterday and felt that he was being
attacked which appellant felt triggered his PTSD. Appellant reported that he felt as if he were
back in combat and that he truly wanted to kill the guy that was in the meeting that he was not
supposed to be in. He was unable to get in touch with his calm side. Appellant planned to hurt
others so that the police would kill him.
Dr. Rakeshkumar M. Kaneria, a Board-certified psychiatrist, treated appellant during his
hospitalization from July 9 through 18, 2016. He diagnosed major depressive disorder, severe,
and PTSD. Dr. Kaneria noted that appellant was admitted due to an issue at work. Appellant had
a panic attack and became violent with a supervisor at work. He had an altercation with him and
made a threat. Appellant informed the supervisor that he would take the smile off his face. He
did not assault him, but had a visual hallucination that he put his hand through his coworker’s
4
The record reflects that appellant has two prior OWCP claims, including one for an emotional condition, assigned
File No. xxxxxx739. Those other claims are not presently before the Board.

3

brain. Appellant also reported having thoughts of hurting others and wrecking a vehicle to kill
himself. He was assaulted in 1982 and had two previous suicide attempts.
Appellant stopped work on July 8, 2016 and returned to work with additional restrictions
on September 28, 2016.
In a statement dated August 15, 2016, appellant reported his mental breakdown on July 8,
2016 and his hospitalization from July 9, 2016. He noted that his step 1 grievance hearing was
held on July 8, 2016 in building 1. Appellant alleged that this was a change in his duty location,
as the hearing was originally scheduled for building 210 on June 24, 2016, but that the change was
made because E.S. was selected to hear the case. He alleged that E.S. should not have been selected
as he was in appellant’s appraisal rating chain of command and he and his office changed his
appraisal from the original version submitted by appellant’s supervisor. Appellant reported that
he felt extremely threatened and very vulnerable emotionally and mentally when he unexpectedly
saw E.S. in the conference room. Both appellant and his union representative protested E.S.’s role
in the grievance hearing. Appellant proceeded with the hearing and reading his impact statement.
E.S. interrupted and argued with appellant. He also made discriminatory remarks. Both
appellant’s union representative and the civilian personnel corrected E.S. Appellant alleged that
E.S. made faces at him, sarcastically smiled, and acted like a bully towards him and his union
representative. He attributed his panic attack to E.S.
Appellant’s union representative completed a statement on October 20, 2016 and noted
that on July 8, 2016 E.S. provoked appellant to anger by arguing with him, making snide
comments, and at times chuckling about appellant’s complaint. She noted that she had originally
requested that E.S. not be assigned as the deciding management official as he was a party to the
complaint.
On October 21, 2016 J.D. informed appellant that he was placing him on administrative
leave effective October 19, 2016 to enable him to avoid contact with individuals he saw as threats
or aggressors. He advised appellant to remain on administrative leave until the employing
establishment could review and evaluate the situation.
Appellant submitted an additional statement dated September 21, 2016. He further alleged
that the employing establishment violated, disregarded, and ignored all of the medical guidelines.
Appellant asserted that labor relations should not have scheduled his hearing in a new environment,
and should not have allowed E.S. to be present at the hearing as his signature was on the appraisal
he was grieving. He noted that since July 19, 2016 when he was released from the hospital he was
on leave without pay. Appellant alleged that the employing establishment improperly denied his
requests for advanced sick leave.
Dr. Saul Freedman, a licensed clinical psychologist, completed a note on November 1,
2016 regarding his examination of appellant on October 18, 2016. He diagnosed PTSD with
dissociative symptoms due to military service. Dr. Freedman also found major depressive disorder
secondary to PTSD with no evidence of psychotic symptoms.
In a December 21, 2016 letter, OWCP requested that the employing establishment respond
to appellant’s factual allegations. It afforded 15 days for a response. The employing establishment
did not provide a response.

4

In support of his claim, appellant submitted a copy of the Master Labor Agreement with
the employing establishment which noted specifically that the designated management official to
hear the grievance must not be the official giving rise to the incident being grieved. He also
provided his 2016 appraisal with an overall performance rating of acceptable. This appraisal was
signed by both J.D. and E.S.
By decision dated February 1, 2017, OWCP denied appellant’s emotional condition claim,
finding that he had not established vindictive retaliation, handicap discrimination, harassment, and
a hostile work environment. It found that he failed to provide a detailed description of the events
that he felt caused or contributed to his emotional condition.
In an appeal request form dated March 3, 2017 and postmarked March 4, 2017, appellant
requested an oral hearing from OWCP’s Branch of Hearings and Review.
By decision dated March 16, 2017, OWCP denied appellant’s request for an oral hearing
as the request was postmarked on March 4, 2017, more than 30 days after issuance of OWCP’s
February 1, 2017 decision. In its discretion, OWCP’s Branch of Hearings and Review determined
that the issue in the case could equally well be addressed by requesting reconsideration and
submitting evidence not previously considered.
LEGAL PRECEDENT -- ISSUE 1
Section 8124(b) of FECA5 concerning a claimant’s entitlement to a hearing before an
OWCP representative, states: “Before review under section 8128(a) of this title, a claimant ... not
satisfied with a decision of the Secretary ... is entitled, on request made within 30 days after the
date of issuance of the decision, to a hearing on his [or her] claim before a representative of the
Secretary.”6 Section 10.615 of OWCP’s regulations implementing this section of FECA provides
that a claimant shall be afforded a choice of an oral hearing or a review of the written record.7
OWCP’s regulations provide that the request must be sent within 30 days of the date of the decision
for which a hearing is sought and also that the claimant must not have previously submitted a
reconsideration request (whether or not it was granted) on the same decision.8
The Board has held that OWCP, in its broad discretionary authority in the administration
of FECA,9 has the power to hold hearings and reviews of the written record in certain
circumstances where no legal provision was made for such reviews and that OWCP must exercise
this discretionary authority in deciding whether to grant a hearing or review of the written record.10
OWCP procedures, which require OWCP to exercise its discretion to grant or deny a hearing or

5

Supra note 2.

6

5 U.S.C. § 8124(b)(1).

7

20 C.F.R. § 10.615.

8

Id. at § 10.616(a).

9

Supra note 2.

10

Marilyn F. Wilson, 52 ECAB 347 (2001).

5

review of the written record when the request is untimely or made after reconsideration, are a
proper interpretation of FECA and Board precedent.11
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant’s request for an oral
hearing was untimely filed. OWCP issued its last decision on February 1, 2017. OWCP’s
regulations provide that the hearing request must be sent within 30 days of the date of the decision
for which a hearing is sought.12 Because appellant’s request was postmarked March 4, 2017, it
was untimely and she was not entitled to a review of the written record as a matter of right.
Although appellant’s request for hearing was untimely, OWCP has the discretionary authority to
grant the request and it must exercise such discretion.13 OWCP exercised its discretion, but denied
appellant’s hearing request because the underlying issue could be equally well addressed by a
request for reconsideration before OWCP. The Board finds that OWCP properly exercised its
discretionary authority in denying appellant’s request for an oral hearing.14 The only limitation on
OWCP’s authority is reasonableness. An abuse of discretion is generally shown through proof of
manifest error, a clearly unreasonable exercise of judgment, or actions taken which are contrary to
both logic and probable deductions from established facts.15 In this case, the evidence of record
does not establish that OWCP abused its discretion in denying appellant’s request for an oral
hearing. Accordingly, the Board finds that OWCP properly denied appellant’s hearing request.
LEGAL PRECEDENT -- ISSUE 2
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,16 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under FECA. There are situations where an injury or
illness has some connection with the employment, but nevertheless does not come within coverage
under FECA.17 When an employee experiences emotional stress in carrying out his or her
employment duties and the medical evidence establishes that the disability resulted from an
emotional reaction to such situation, the disability is generally regarded as due to an injury arising
out of and in the course of employment. This is true when the employee’s disability results from
his or her emotional reaction to a special assignment or other requirement imposed by the

11

Daniel J. Perea, 42 ECAB 214, 221 (1990).

12

Supra note 7.

13

R.V., Docket No. 17-1286 (issued December 5, 2017).

14

Mary B. Moss, 40 ECAB 640, 647 (1989). Abuse of discretion is generally shown through proof of manifest
error, clearly unreasonable exercise of judgment, or actions taken which are contrary to both logic and probable
deductions from known facts. See André Thyratron, 54 ECAB 257, 261 (2002).
15

Samuel R. Johnson, 51 ECAB 612 (2000).

16

28 ECAB 125 (1976).

17

See Robert W. Johns, 51 ECAB 136 (1999).

6

employing establishment or by the nature of the work.18 In contrast, a disabling condition resulting
from an employee’s feelings of job insecurity per se is not sufficient to constitute a personal injury
sustained in the performance of duty within the meaning of FECA. Thus disability is not covered
when it results from an employee’s fear of a reduction-in-force, nor is disability covered when it
results from such factors as an employee’s frustration in not being permitted to work in a particular
environment, or to hold a particular position.19
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.20 Where the evidence
demonstrates that the employing establishment either erred or acted abusively in discharging its
administrative or personnel responsibilities, such action will be considered a compensable
employment factor.21 A claimant must support his or her allegations with probative and reliable
evidence. Personal perceptions alone are insufficient to establish an employment-related
emotional condition.22
For harassment or discrimination to give rise to a compensable disability under FECA,
there must be evidence that harassment or discrimination did, in fact, occur. Mere perceptions of
harassment or discrimination are not compensable under FECA. Unsubstantiated allegations of
harassment or discrimination are not determinative of whether such harassment or discrimination
occurred. To establish entitlement to benefits, a claimant must establish a factual basis for the
claim by supporting his or her allegations with probative and reliable evidence.23
ANALYSIS -- ISSUE 2
Appellant has attributed his emotional condition to a variety of factors. The Board must
initially review whether these alleged incidents of employment are covered employment factors
under the terms of FECA. The Board notes that appellant’s allegations do not pertain to his regular
or specially assigned duties under Cutler.24 Rather, appellant has alleged error and abuse in
administrative matters and harassment and discrimination on the part of his supervisors.
In Thomas D. McEuen,25 the Board held that an employee’s emotional reaction to
administrative actions or personnel matters taken by the employing establishment is not covered
under FECA as such matters pertain to procedures and requirements of the employing
18

Supra note 16.

19

Id.

20

Charles D. Edwards, 55 ECAB 258 (2004).

21

Kim Nguyen, 53 ECAB 127 (2001). See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB
566 (1991).
22

Roger Williams, 52 ECAB 468 (2001).

23

Alice M. Washington, 46 ECAB 382 (1994); E.C., Docket No. 15-1743 (issued September 8, 2016).

24

Supra note 16.

25

Supra note 21.

7

establishment and do not bear a direct relationship to the work required of the employee. The
Board noted, however, that coverage under FECA would attach if the facts surrounding the
administrative or personnel action established error or abuse by employing establishment superiors
in dealing with the claimant. Absent evidence of such error or abuse, the resulting emotional
condition must be considered self-generated, and not employment generated. In determining
whether the employing establishment erred or acted abusively, the Board has examined whether
the employing establishment acted reasonably.26
Appellant attributed his emotional condition to actions of the employing establishment,
including proposed changes of his case level to “Q,” the requirement that he register for the FMLA,
delaying of his travel pay, and changes to his 2016 appraisal. The Board has long held that disputes
regarding leave,27 work assignment,28 and appraisals29 are administrative or personnel matters and
can only be considered compensable work factors if there is probative evidence of error or abuse.30
Appellant has also attributed his emotional condition to administrative actions of the
employing establishment on July 8, 2016 which he asserted were erroneous. He alleged that E.S.
should not have been selected as the designated management official to hearing appellant’s
grievance on July 8, 2016 as he was in appellant’s appraisal rating chain command and as appellant
implicated him as changing his performance rating. In support of his claim for error or abuse in
an administrative action, appellant submitted his May 9, 2016 grievance form naming T.G. and
E.S. as the parties to the complaint, as well as a copy of the Master Labor Agreement with the
employing establishment which noted specifically that the designated management official to hear
the grievance must not be the official giving rise to the incident being grieved. Appellant’s union
representative also completed a statement and noted that she had originally requested that E.S. not
be assigned as the deciding management official as he was a party to the complaint.
Appellant further attributed his emotional condition to vindictive retaliation, handicap
discrimination, harassment, and a hostile work environment through the actions of T.G. and E.S.
He has submitted no evidence substantiating the events he alleged as harassment, retaliation,
discrimination, or a hostile work environment by T.G. As noted above, there must be evidence
that harassment or discrimination did, in fact, occur. To establish entitlement to benefits, a
claimant must establish a factual basis for the claim by supporting his or her allegations with
probative and reliable evidence.31
Appellant alleged that E.S. made discriminatory remarks and argued with appellant on
July 8, 2016 during the grievance hearing. He also alleged E.S. made faces at him, sarcastically
smiled, and acted like a bully towards appellant and his union representative. On October 20, 2016
26

See Richard J. Dube, 42 ECAB 916, 920 (1991).

27

E.M., Docket No. 16, 1695 (issued July 27, 2017).

28

D.C., Docket No. 16-1879 (issued May 19, 2017).

29

F.A., Docket No. 17-0315 (issued July 11, 2017).

30

Donney T. Drennon-Gala, 56 ECAB 469 (2005); Beverly R. Jones, 55 ECAB 411 (2004); supra note 20.

31
Alice M. Washington, 46 ECAB 382 (1994); N.D., Docket No. 16-0823 (issued August 18, 2017); E.C., supra
note 23.

8

appellant’s union representative noted that on July 8, 2016 E.S. provoked appellant to anger by
arguing with him, making snide comments, and at times chuckling about appellant’s complaint.
The Board notes that OWCP had allotted time for the employing establishment to respond to
appellant’s allegations. However, no response was received. Nevertheless, OWCP found that
appellant had not established any compensable factors of employment.
OWCP procedures provide:
“If an employing [establishment] fails to respond to a request for comments on the
claimant’s allegations, the [claims examiner] may usually accept the claimant’s
statements as factual. However, acceptance of the claimant’s statements as factual
is not automatic in the absence of a reply from the [employing establishment],
especially in instances where performance of duty is questionable. The Board has
consistently held that allegations unsupported by probative evidence are not
established. James E. Norris, 52 ECAB 93 (1999); Michael Ewanichak, 48 ECAB
364 (1997). The [claims examiner] should consider the totality of the evidence and
evaluate any inconsistencies prior to making a determination.”32
The Board finds that it is unable to make an informed decision in this case as the employing
establishment did not respond to the request for comment made by OWCP in the December 21,
2016 development letter. The only comment from the employing establishment was J.D.’s
notation on appellant’s claim form that “there was an emotional confrontation between appellant
and E.S.” This suggests that the employing establishment should have documentation regarding
the confrontation and could obtain statements from witnesses regarding the details of the event.
Although it is a claimant’s burden of proof to establish his or her claim, OWCP is not a
disinterested arbiter but, rather, shares responsibility in the development of the evidence,
particularly when such evidence is of the character normally obtained from the employing
establishment or other government source.33 Since appellant’s allegations indicate that the
employing establishment would have in its possession evidence relevant to appellant’s harassment
allegations, (i.e., minutes of the grievance proceeding on July 8, 2016) OWCP should obtain a
response from the employing establishment to the allegations of harassment and any relevant
evidence or argument.34
This case will accordingly be remanded to OWCP for further development of the evidence
regarding appellant’s allegations of harassment. It shall request that the employing establishment
32

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.5(d)(1)
(June 2011).
33
See K.W., Docket No 15-1535 (issued September 23, 2016) (remanding the case for further development by
OWCP when the employing establishment did not provide an investigative memorandum in an emotional condition
claim based on sexual harassment).
34

Id.; See 20 C.F.R. § 10.117(a), which provides that an employing establishment that has reason to disagree with
any aspect of the claimant’s report shall submit a statement to OWCP that specifically describes the factual allegation
or argument with which it disagrees and provide evidence or argument to support its position. The employing
establishment may include supporting documents such as witness statements, medical reports or records, or any other
relevant information.

9

provide a detailed statement and relevant evidence and/or argument regarding appellant’s
allegations. Following this and any necessary further development, OWCP shall issue a de novo
decision regarding whether appellant has established an emotional condition in the performance
of duty.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for an oral hearing as
untimely filed. The Board further finds that the case is not posture of decision as to whether
appellant has met his burden of proof to establish an emotional condition in the performance of
duty.
ORDER
IT IS HEREBY ORDERED THAT the March 16, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed. The February 1, 2017 decision of OWCP is set
aside and the case is remanded for further development consistent with this decision of the Board.
Issued: April 16, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

